The Vice-Chancellor :
The court has no right to take cognizance of this case by way of appeal or review of the award of the commissioners.
It has no authority to correct any abuse which may have been practiced upon the legislature or the complainants in pro*355curing the fourth section of their act of incorporation or the recognition, thereby, of Waters and Ebbets as proprietors of the old bridge or in the appointment of appraisers under that section. The complainants voluntarily accepted the charter, j with that provision in it; and are bound by all it contains. I Nor can this court say that the appraisers have exceeded their authority in allowing for the loss of tolls under the power conferred upon them to assess and award the value and damages the defendants might sustain by reason of the construction of the new road and bridge. Nor can this court undertake to try the question, whether the defendants were legally entitled to take tolls for the old bridge or 'not. The only jurisdiction which this court has of the case is the same it has over arbitrators and their awards ; and, as arbitrators, I do not perceive that the appraisers have acted in such a way as to justify any interference. The case is not brought within any of the rules laid down in Underhill v. Van Cortlandt, 17 J. R. 409, and which rules have been incorporated into the R. S. (2 vol. 542.
The demurrer must be allowed ; and the bill be dismissed, with costs.